 Case 3:18-cr-30138-NJR Document 87 Filed 10/09/20 Page 1 of 8 Page ID #238




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                  Plaintiff,

 v.                                               Case No. 3:18-CR-30138-NJR-1

 AVERY SMARTT,


                  Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court are seven Motions in Limine filed by Plaintiff United

States of America (“United States”) (Doc. 38) and one Motion in Limine filed by

Defendant Avery Smartt (“Smartt”) (Doc. 82). For the reasons set forth below, the Court

grants in part and denies in part the motions.

I.     Government’s Motion in Limine to prohibit evidence or arguments regarding a
       potential sentence (Doc. 38)

       The United States seeks an order barring any evidence, argument, or witness

examination regarding any potential penalty to be imposed on Defendant if he is

convicted.

       The Seventh Circuit has upheld a district court’s refusal to allow arguments

regarding the fairness of a potential sentence, stating in United States v. Johnson, 502 F. 2d

1373 (7th Cir. 1974), that the jury’s function is solely to determine guilt or innocence, and

matters relating to potential sentencing merely serve to distract the jury from this issue.




                                        Page 1 of 8
 Case 3:18-cr-30138-NJR Document 87 Filed 10/09/20 Page 2 of 8 Page ID #239




The Supreme Court has similarly held in Shannon v. United States, 512 U.S. 573 (1994), that

the jury should not be informed of the consequences of the verdict where it has no role in

sentencing.

       Smartt indicated in the Final Pretrial Conference on October 6, 2020, that he did

not object to this motion. Accordingly, the motion is granted.

II.    Government’s Motion in Limine on Evidence of Consent (Doc. 38)

       The Government seeks an order barring evidence or arguments regarding the

victim’s consent in engaging in sexual conduct with the Defendant. Federal Rule of

Evidence 401 defines relevant evidence as that which tends to make a relevant fact more

or less probable. Consent or lack thereof is not an element of the charge in this action and

cannot be used as a defense, thus it is not relevant. Smartt indicated in the recent Final

Pretrial Conference that he did not object to this motion. Accordingly, the motion is

granted.

III.   Government’s Motion in Limine Regarding Mistake of Age (Doc. 38)

       The Government seeks an order precluding Defendant from making any

argument that Defendant’s mistake as to the victim’s age is or should be a defense to the

crime charged.

       Knowledge of a victim’s age is not an element of the offense charged, and lack of

knowledge or mistake is not a valid defense to the charge. United States v. X-Citement

Video, Inc., 513 U.S. 64, 77, n. 5 (1994). Smartt indicated in the Final Pretrial Conference

that he did not object to this motion and did not intend to attempt to present a defense

based on mistake of age. Both Smartt and the Government agreed, however, that


                                       Page 2 of 8
 Case 3:18-cr-30138-NJR Document 87 Filed 10/09/20 Page 3 of 8 Page ID #240




evidence regarding the complaining witness’s statements about her age may be used to

impeach the complaining witness’s testimony. With that caveat, the Motion is granted.

IV.    Government’s Motion in Limine Regarding Exculpatory Statements by Smartt
       (Doc. 38)

       The Government seeks an order precluding Defendant from presenting evidence

regarding exculpatory statements that he made in interviews with law enforcement.

       The Seventh Circuit has distinguished situations where defendants seek to

introduce exculpatory statements from situations where the Government seeks to

introduce such statements, noting that where the prosecution offers similar evidence it

functions as a statement by a party opponent and thus falls into an exception to hearsay,

while permitting a defendant to offer such evidence would serve as an avenue to putting

exculpatory statements before the jury without having to testify. See, e.g., United States v.

Davenport, 929 F.2d 1169, 1175 (7th Cir. 1991). Smartt indicated in the Final Pretrial

Conference that he did not object to this motion and did not intend to attempt to

introduce such statements. Accordingly, the Motion is granted.

V.     Government’s Motion in Limine Regarding References to Smartt’s Mental
       Health (Doc. 38)

       The Government seeks an order precluding introduction of evidence or arguments

regarding defendant’s mental health. The Government notes that Defendant has not filed

any motion indicating intent to pursue an insanity defense or present expert testimony

regarding any mental disease or defect. A report from Dr. David Szyhowski was

introduced to the Court, in which Szyhowski indicated that Defendant’s mental health

was “stable” and that any symptoms Defendant was experiencing stemmed from anxiety


                                        Page 3 of 8
 Case 3:18-cr-30138-NJR Document 87 Filed 10/09/20 Page 4 of 8 Page ID #241




associated with the criminal proceedings. The Government argues that this report is not

relevant to guilt or innocence. Smartt indicated in the Final Pretrial Conference that he

did not object to this motion and did not intend to attempt to introduce evidence related

to his mental health. Accordingly, the Motion is granted.

VI.   Government’s Motion in Limine Regarding Sexual Behavior of Complaining
      Witness (Doc. 38)

      The Government seeks an order precluding evidence regarding the complaining

witness’ sexual behavior or predisposition.

      Federal Rule of Evidence 412(a) prohibits evidence offered to prove that a victim

engaged in other sexual behavior or to prove a victim’s sexual predisposition. Federal

Rule of Evidence 412(b) offers certain limited exceptions, namely (A) to prove someone

other than defendant was the source of physical evidence, (B) to prove consent or if

offered by the prosecutor, and (C) where exclusion would violate defendant’s

constitutional rights. The Government has indicated that it does wish to introduce

evidence that Smartt impregnated the complaining witness. Smartt indicated in the Final

Pretrial Conference that he did not intend to explore the complaining witness’s sexual

history but did wish to use her statements regarding the paternity of her child to impeach

her testimony. The Court finds that the complaining witness’s statement that Smartt was

not the father of her child may be used for purposes of impeachment, but otherwise

grants the Motion.




                                      Page 4 of 8
 Case 3:18-cr-30138-NJR Document 87 Filed 10/09/20 Page 5 of 8 Page ID #242




VII.   Government’s Motion in Limine Regarding Guardianship of the Complaining
       Witness’s Child (Doc. 38)

       The Government argues that any evidence regarding the fact that the Illinois

Department of Children and Family Services has custody of the victim’s child and is

seeking to terminate Defendant’s parental rights is irrelevant. Defendant has not

indicated that he intends to raise this issue or feels that it is relevant to his defense.

Accordingly, the Motion is granted.

VIII. Smartt’s Motion in Limine Regarding Other-Act Evidence and Paternity
      (Doc. 82)

       Smartt seeks to prevent the Government from eliciting DNA evidence of paternity

and also from introducing multiple pictures alleged to be child pornography depicting

the victim. Defendant argues that in both cases introducing the evidence in question is

not direct evidence of the elements of the charged offense and is instead impermissible

propensity evidence. Any probative value that this evidence may have, Smartt argues, is

clearly outweighed by its prejudicial effect.

       At the Final Pretrial Conference, the Government argued that the DNA evidence

and photographic evidence (1) are direct evidence of the offense charged, (2) even if not

direct evidence, would serve to corroborate the statements of the complaining witness.

The Government further argued that the evidence in question should be admitted under

Federal Rule of Evidence 403, as the probative value is not substantially outweighed by

unfair prejudice.

       Federal Rule of Evidence 404(b) generally prohibits the admission of evidence of

other acts for the purpose of proving a person’s character or propensity to act in a certain


                                       Page 5 of 8
 Case 3:18-cr-30138-NJR Document 87 Filed 10/09/20 Page 6 of 8 Page ID #243




way, absent certain limited exceptions. The Seventh Circuit in United States v. Gomez, 763

F.3d 845, 852-60 (7th Cir. 2014), outlined the approach to be used in determining when

such evidence is admissible. Under Gomez, the Court must first look to whether the

evidence is in fact being introduced as direct evidence of a matter at issue other than

propensity. If the evidence is truly not direct, the Court must then proceed to examining

the relevance of the evidence and its sufficiency, i.e., its probative value. Id. at 853-544.

         In support of its contention that the evidence in question is in fact direct evidence

of the elements of the offense charged, the Government notes that 18 U.S.C. § 2251(a)

requires a showing that the defendant “inten[ded] that such minor engage in, any

sexually explicit conduct for the purpose of producing any visual depiction of such

conduct[.]” Accordingly, the Government contends that the production of the single

image with which Smartt is charged may not on its own be sufficient to persuade a fact-

finder beyond a reasonable doubt that the image constituted sexual conduct and was

produced with the intent of capturing a visual depiction of sexual conduct. Rather, the

Government argues that the admission of a uncharged images, together with Smartt’s

text messages from that period, provide direct evidence that Smartt took the particular

photo charged with the intent of capturing a visual depiction of sexual conduct. The

Government further noted at the Final Pretrial Conference that admission of uncharged

images could be limited to a smaller subset of images taken close in time to the charged

image.

         In support of this position, the Government refers to United States v. Carson, 870

F.3d 584 (7th Cir. 2017), noting this case as a post-Gomez decision in which the Seventh


                                         Page 6 of 8
 Case 3:18-cr-30138-NJR Document 87 Filed 10/09/20 Page 7 of 8 Page ID #244




Circuit explicitly found evidence of other “bad acts” to in fact be direct evidence of the

charged offense. Carson, however, dealt with sex trafficking, a crime which deals with a

pattern of behavior occurring over time and involving key questions of intent and

consent.

       The Court is not convinced that, as Smartt argues, the mere fact that a photo was

taken of a minor’s genitalia would per se be sufficient to show that the photo was taken

with the intent to capture sexual conduct—the statute does to some extent implicate the

defendant’s subjective intent, and thus evidence that illuminates the defendant’s intent

at the time that the photo charged was taken is certainly relevant to proving the charge.

Accordingly, the Court is inclined to find the evidence in question to be direct evidence

of the charged conduct.

       Recognizing, however, that because the conduct in question in this case does not

extend over a lengthy period of time and involve multiple acts and complex relationships

as did the charges in cases such as Carson, the Court notes that the direct relationship

between the evidence and the elements of the offense is somewhat more tenuous here

than in Carson. Thus, the Court will briefly address the latter portion of the Gomez

standard, reviewing the sufficiency and relevance of the evidence in question against its

potential for unfair prejudice.

       Taken together, the paternity test, Smartt’s text messages, and the string of ten

additional lascivious images taken over a short span of time in a single trip taken with

the complaining witness present a very distinct picture of Smartt’s conduct and his intent

in the taking of the charged image. It is straightforward to find that the evidence in


                                      Page 7 of 8
 Case 3:18-cr-30138-NJR Document 87 Filed 10/09/20 Page 8 of 8 Page ID #245




question is both relevant and highly probative. The Court notes that such evidence does

have the potential to be prejudicial. But the Court concludes that by confining the

evidence admitted to the paternity texts and the smaller subset of ten images taken

around the same time as the charged conduct, this potential prejudice can be mitigated.

The Court finds that this prejudice is not unfair, and it is outweighed by the significant

probative value of the evidence in question.

      Accordingly, the Court grants in part and denies in part the Motion, permitting

the admission of the paternity test and permitting the admission of the additional

uncharged images, but only those ten images taken in the same limited time period as

the charged image.

                                      CONCLUSION

      For the reasons set forth above, the Court GRANTS in part and DENIES in part

the Government’s Motions in Limine (Doc. 38), and GRANTS in part and DENIES in

part Smartt’s Motion in Limine (Doc. 82).

      IT IS SO ORDERED.

      DATED: October 9, 2020


                                                ___________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 8 of 8
